Citation Nr: 0016152	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  98-20 472 	)	DATE
	)
	)


THE ISSUE

Entitlement to an increased, compensable, evaluation for 
postoperative residuals of a right hydrocele.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The appellant served on active duty from August 1943 to 
December 1945.  

This case is before the Board of Veterans' Appeals (Board) 
pursuant to the appellant's challenge to the Board's October 
1998 decision on the grounds of clear and unmistakable error 
(CUE).  38 U.S.C.A. §§ 5109A and 7111; 38 C.F.R. §§ 20.1400 
(1999), 20.1403 (1999); VAOPGCPREC 01-98 (O.G.C. Prec. 01-
98).  The new statutory and regulatory provisions permit a 
claimant to demand review by the Board to determine whether 
CUE exists in an appellate decision previously issued by the 
Board, with a right of review of such determinations by the 
United States Court of Appeals for Veterans Claims (Court).


FINDINGS OF FACT

1.  In a decision dated January 6, 1998, the Board found that 
the veteran's postoperative residuals of a right hydrocele 
did not warrant a compensable evaluation.

2.  The facts as they were known at the time of the Board 
decision of October 19, 1998 were correct and it has not been 
shown otherwise.

3.  The statutory and regulatory provisions extant at the 
time of the Board decision of October 19, 1998 were correctly 
applied and it has not been shown otherwise.


CONCLUSION OF LAW

The Board's October 1998 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998) and 38 C.F.R. §§ 20.1400- 
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence that might complete a claimant's application for 
benefits; the requirements of well-groundedness; and VA's 
duty to assist in the development of such claims. 38 C.F.R. § 
20.1411 (c) and (d).  In addition, neither the "benefit of 
the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions 
of reopening claims on the grounds of new and material 
evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 
C.F.R. § 20.1411 (a) and (b).  A CUE motion is not an appeal 
and, with certain exceptions is not subject to the provisions 
of 38 C.F.R. Parts 19 and 20 which relate to the processing 
and disposition of appeals.  38 C.F.R. § 20.1402.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.  A party that disagrees 
with the Board's denial of a motion for revision based on CUE 
in a prior Board decision can appeal that determination to 
the United States Court of Appeals for Veterans Claims 
(Court).  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).

In this case, the appellant argues, in essence, that the 
Board decision in October 1998 committed CUE.  The veteran 
and his representative specifically argue that the Board 
erred by not considering the veteran's sworn testimony of 
complaints of pain and discomfort in the genital area, and by 
not assigning at least a compensable evaluation under the 
schedule for rating skin disorders.

The facts of the case are as follows:  

The veteran's service medical records show that the veteran 
presented to a service department treatment facility in 
December 1943 with swelling of the right side of the scrotum, 
which he indicated had existed for several years but had 
recently increased in size.  Physical examination revealed an 
orange size hydrocele.  The veteran underwent an incision of 
the scrotum.  The tunica vaginalis was opened and emptied.  
The sac was inverted and the edges sutured together.  The 
veteran's condition, postoperatively, was described as good 
with very little swelling.  In June 1945, the veteran again 
complained of pain in the right scrotum.  In August 1945, he 
was hospitalized for his complaints and found to have a mass 
on the right scrotum, which was noted to have recently 
increased somewhat in size.  There were no urinary symptoms.  
The veteran was advised to undergo a further operation for 
his complaints but he refused.  He subsequently was returned 
to duty.  Approximately four months thereafter he was 
separated from military service. 

Service connection for a right hydrocele was established by 
an RO rating action dated in January 1946.  This disorder was 
rated noncompensably disabling. 

The post service clinical record contains no documented 
complaints or findings referable to the veteran's service-
connected right hydrocele until December 1991, when he 
presented to a VA outpatient treatment clinic with complaints 
that his right hydrocele bothers him.  The veteran indicated 
that he had been experiencing discomfort when he exercises 
his back and that when he walks his right hydrocele rubs his 
penis.  Physical examination revealed a well-healed surgical 
scar of the right scrotum and a small right hydrocele. 

At a personal hearing on appeal in April 1993, the veteran 
described his right hydrocele as measuring 2 inches by 2 1/2 
inches in area.  He indicated that the hydrocele interferes 
with his physical activities, including his sex life, due to 
discomfort and penile irritation caused by friction with his 
pants and scrotal area. 

On a VA genitourinary examination in October 1997, it was 
noted, as clinical history, that the veteran apparently had a 
hydrocele while in service, that was operated on and that he 
had apparently had no recurrence since.  It was recorded that 
the veteran had an episode of gross hematuria in 1996 and as 
a result underwent a right nephrectomy.  Continuing gross 
hematuria resulted in the veteran undergoing a right 
ureterectomy.  It was indicated that since that last 
operation, the veteran denied having any urinary symptoms 
exclusive of 3 to 4 times nocturia.  He reportedly voided 
with a good urinary stream; and had no urinary incontinence 
and/or other urinary symptoms.  The veteran was noted to have 
had a TURP of the prostate done approximately 1 to 2 years 
prior to the exam.  It was further recorded that he was not 
on any medications for his urinary tract at the time of 
examination.  On physical examination, the abdomen revealed 
right flank and right lower quadrant scars, both of which 
were without hernias.  Both testes were normal in consistency 
and size.  The left testis was noted to be somewhat tender.  
There was a right scrotal scar.  The examiner reported as a 
diagnostic impression that the veteran had a hydrocele in 
service, which had not recurred.  In a December 1997 addendum 
to this examination, a VA physician noted that a hydrocele 
was not present on the October 1997 examination and that the 
veteran's complaints of rubbing and pain, therefore, may be 
due to other causes. 

Analysis

The Board, in its October 1998 decision, found that the 
veteran's claim for an increased rating for postoperative 
residuals of a right hydrocele was well grounded within the 
meaning of 38 U.S.C.A. 5107(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that a mere 
allegation that a service-connected disability has increased 
in disability is sufficient to render a claim well grounded.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board was 
also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
5107(a).

The pertinent criteria in effect at the time of the Board's 
October 1998 decision, and essentially unchanged now, provide 
that disability evaluations are administered under a schedule 
for rating disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  38 U.S.C.A. 1155; Birman v. Brown, 6 Vet. 
App. 125, 129 (1994).  In evaluating a disability, the VA is 
required to consider the functional impairment caused by the 
specific disability.  38 C.F.R. 4.10 (1999).  Each disability 
must be evaluated in light of the medical and employment 
history, and from the point of view of the veteran's working 
or seeking work.  Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  Although the Board must consider the whole 
record, see 38 C.F.R. 4.2 (1999), where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Therefore, those documents 
created in proximity to the recent claim are the most 
probative in determining the current extent of impairment.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The RO evaluated the veteran's right hydrocele residuals as 
analogous to chronic cystitis under Diagnostic Code 7512 of 
the aforementioned rating schedule.  Here we note, that the 
provisions of 38 C.F.R. 4.115(a), Code 7512 were redesignated 
and revised as 4.115(b) and a new 4.155(a) was added in 1994.  
59 Fed. Reg. 2528 (January 18, 1994).  Chronic cystitis is 
now rated as voiding dysfunction.  38 C.F.R. 4.115(b), Code 
7512.  Voiding dysfunction is rated as urine leakage, 
frequency, or obstructed voiding.  A 10 percent evaluation is 
warranted for urinary frequency with daytime voiding 
intervals between 2 and 3 hours or awakening to void two 
times per night.  Daytime voiding interval between 1 and 2 
hours, or awakening to void 3 to 4 times per night warrants a 
20 percent evaluation.  Obstructive voiding is rated 10 
percent with marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: (1) Post void residuals 
greater than 150 cc, (2) on uroflowmetry, markedly diminished 
peak flow rate (less than 10 cc/sec) (3) recurrent urinary 
tract infections secondary to obstruction, (4) stricture 
disease requiring periodic dilation every 2 to 3 months.  A 
noncompensable rating is assigned with obstructive symptoms 
with or without stricture disease requiring dilation 1 to 2 
times per year.

Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, if requiring 
the wearing of absorbent materials which must be changed less 
than two times per day, is rated 20 percent.  A higher rating 
requires more severe symptomatology. 

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria, which is to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Under the regulations in effect prior to January 1994, 38 
C.F.R. 4.115(a), Diagnostic Code 7512 provides a 
noncompensable rating for mild cystitis, a 10 percent rating 
requires moderate cystitis where symptoms are pyuria with 
diurnal and nocturnal frequency.  A 20 percent rating 
requires moderate severe cystitis with diurnal and nocturnal 
frequency with pain and tenesmus. 

The Board found that in this case, the veteran had not 
presented any medical evidence showing that his postoperative 
residuals of a right hydrocelectomy had resulted in any 
functional impairment of the genitourinary system.  Post 
service clinical records are absent of any significant 
findings associated with his service-connected disorder 
beyond a clinical indication in December 1991 of the presence 
of a small right hydrocele.  There were no findings of any 
residual impairment, including recurrence or a dysfunction 
attributable to his right hydrocele on VA examination in 
October 1997.  The veteran's only voiding dysfunction was 
indicated to be 3 to 4 times nocturia.  The veteran's urinary 
frequency, however, was not indicated by his examiner or 
otherwise suggested by the clinical evidence to be a symptom 
of his service-connected disorder, which was found to have 
not recurred.  Rather, it was noted he has had extensive 
surgery in recent years including nephrectomy, ureterectomy, 
and resection of the prostate.  While the veteran testified 
that he had pain and discomfort attributable to his service-
connected right hydrocele residuals, his assertions were not 
found by the Board to be supported by the objective clinical 
findings, and were judged not competent medical evidence of 
such a relationship.  The Board noted that lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board went on to note 
that recent VA examination suggested that his complaints of 
pain and discomfort are due to other causes.  

The Board was unable to find that the disability picture 
presented more nearly approximates the criteria for a 
compensable rating on any basis.  38 C.F.R. 4.7.  The Board 
concluded that the preponderance of the evidence was against 
the claim, and the benefit of the doubt doctrine was not for 
application.  38 U.S.C.A. 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Importantly, the provisions of 38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1403 pertain to what constitutes clear and unmistakable 
error and what does not.

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.  (1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  (2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a Board decision 
issued on or after July 21, 1992, the record that existed 
when that decision was made includes relevant documents in 
the possession by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts weighed or 
evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

Importantly, the Board points out that a review for CUE in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  The correct facts 
of record as they were known at the time of the Board's 
October 1998 decision show that the veteran had a right 
hydrocele that was operated on in service many years ago.  No 
competent medical evidence was shown to indicate that his 
current complaints are related to his post-operative 
residuals of a right hydrocele.

The veteran's argument that the Board committed CUE by not 
considering his complaints of pain regarding the residuals of 
right hydrocele is not supported by the evidence of record, 
as it is clear that the Board considered these complaints, 
and his testimony in the October 1998 decision.  His argument 
that the Board erred in not assigning an evaluation for the 
post-operative scar are likewise not supported by the 
evidence.  Although there is no discussion of the subject of 
a rating for the post-operative scar in the October 1998 
decision, there is also no competent medical evidence of 
disability caused by the scar which would warrant the 
assignment of a rating.

The Board notes that a complete review of the evidence 
indicates that Board did consider the evidence cited by the 
veteran, and did cite in the decision his complaints of pain.  
The veteran has not shown that the October 1998 decision 
contained CUE, he has merely disagreed with the Board's 
weighing of the evidence.  He has pointed out evidence he 
considered significant and has put forth his views regarding 
it.  This disagreement over the relative merit of various 
medical records does not amount to CUE.

The Board recognizes that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.

Clearly, the statutory and regulatory provisions extant at 
the time of the Board decision of October 1998 were correctly 
applied and it has not otherwise been shown.  The facts as 
they were known at the time of the Board decision of October 
1998 were correct and it has not been shown otherwise.  The 
Board considered all pertinent documentary evidence.  No 
relevant document was overlooked.

The correct facts as stated in this case as they were known 
to the Board in October 1998, lack evidence of an error such 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Further, the Board must advise the appellant that 
any argument based upon disagreement as to how the relevant 
facts were weighed or evaluated, that is, a 
"misinterpretation of facts," does not rise to the level of 
CUE as that term has come to be defined.  Overall, the Board 
finds that the criteria for CUE existing in the prior final 
Board decision of October 19, 1998 have not been met.


ORDER

There was no CUE in the October 19, 1998 decision wherein the 
Board denied entitlement to an increased, compensable, 
evaluation for postoperative residuals of a right hydrocele.



		
	M. W. GREENSTREET
Member, Board of Veterans' Appeals


 


